Title: Enclosure: Report on the Mint, 3 December 1795
From: Boudinot, Elias
To: 


            
              Mint of the United States December 3d 1795
            
            The Director of the Mint in Obedience to the President’s Commands, makes the following Report relative to the Mint of the United States, hoping that the short time of one Month, which he has had to make himself acquainted with the present State of it, will apologize for any Inaccuracies that appear therein.
            On entering on this Service, the Director found that the united Exertions of the several Officers, had been engaged to complete as many Coins of the precious Metals, as Circumstances would permit, by which the State of their Accounts, relative to Deposites, had been delayed—It became a prudent Measure, on the part of the new Director, and one absolutely necessary to the future conducting the Department with Propriety, to insist on an immediate Close of all Accounts relative to the precious Metals, from the first Establishment of the Mint.
            The many Difficulties attending this Process, put a Stop to any farther Coinage, excepting as to what was then in Hand—The Accounts of those Metals, are now nearly brought up, and in a few Days will be finished.
            Every previous Step was preparing for a vigorous and systematic Renewal of the Coinage, when the sudden and unexpected Death of the Assayer Mr Albion Cox, on Fryday last by an apoplectic Fit, deprived the Mint of an intelligent Officer, essentially necessary, to the future Progress in the coinage of the precious Metals—Untill this Officer is replaced, the Business at the Mint must be confined to striking Cents only.
            The Director has endeavoured to avail himself of the temporary Cessation of full Business, to prepare a System of Rules for conducting the Mint in future in all its Branches, which shall be reported to the President in a few Days, and which will be hereafter carried into Execution, if it should meet with the President’s Approbation—future Experience will improve it, by such Additions and Alterations, as Practice will discover to be necessary.
            
            The Issues of the Mint from its first Establishment to this Day, as collected from the Register kept for that purpose consist of
            
            
              
                Eagles
                half Eagles
                Dollars
                half Dollars
                half Dimes
                Cents
                half cents
                Total in Dolls.
              
              
                2,795
                8,707
                204,791
                323,144
                86,416
                1,066,033
                142,534
                453,541 80/100
              
            
            The Observations which have made the deepest Impression on the Director during his short Administration, have arisen from the apparent Deficiencies in the Laws respecting the Mint, and the Duties consequent on the Coinage of the precious Metals being fully established.
            There are not, to the Knowledge of the Director, any protecting Laws yet enacted, securing the Coinage by proper Penalties, against those (other than Persons concerned in the Mint) who may counterfeit, debase, clip or otherwise lessen the Value thereof with intent to defraud.
            The Interference of Individuals, with so necessary a Branch of the executive Government as that of coining Money, by setting up coining Presses for imitating foreign Coins, should be prevented by Law, if either the national Honour, or the Success of the Mint, are to be the Objects of public Attention: The one is injured, in foreigners being imposed upon by an Imitation of foreign Coins of a reduced Weight, and perhaps wanting in standard Purity; the other perhaps may be deprived of all the Bullion thus wrought up, at these irregular Presses.
            The stealing of the Dies, Hubbs, milling Stamps, Screws, Presses, or other Instruments used in the Coinage, as well as the taking, receiving, adulterating or secreting the Metals kept in, or belonging to the Mint, call for special Provission from the Legislature of the United States—The Director is sorry to say that these Observations are justified by Facts, that have already happened at the Mint—The Laws of the several States, are not particularly adapted to these Objects, so as to guard against these Evils, a Mint having never been taken into their Contemplation.
            This Opportunity ought not to be lost, of urging the Propriety of prohibitory Laws against any person concern’d in the Mint either as an Officer or Workman, being engaged directly or indirectly in buying or selling of Bullion gold or Silver, or a Mixture

of either with other Metals, on his or their private Account—The Checks provided for Security against Imposition, will be in vain, if the Property of the precious Metals assayed and coined at the Mint, may be vested in the Persons who have the Charge thereof in its Passage through the Mint.
            The same Reasoning will equally shew the Impropriety of any Officer or Workman engaged in the Mint, being allowed by himself, or in Company with others, to be concerned directly or indirectly, in Works of a similar Nature on their private Account, or in any such Works wherein Metals are melted, refined, rolled or otherwise prepared, so as to be fit for Coining.
            To remedy some of these Evils, it would be a Measure highly advantageous to the United States and very beneficial to Depositors, if some proper Person was authorized to purchase on public Account, all small Quantities of Silver and Gold brought to the Mint at the best market Price, to be coined for the public Treasury.
            It has been the Opinion of the former Officers of the Mint, that the legal Standard for Silver should be reconsidered; and the Director on coming into Office found, that for some special Reasons the Standard of Coins heretofore compleated, varied in a small Degree, from that established by Law. Whatever Force those Reasons may have with the Legislature, the Director did not think himself justifiable in permitting so important a Measure to be continued, without Legislative Sanction; he has therefore issued Orders, that in future the precise Terms of the Act of Congress in this respect should be observed; but as the Coinage is at present in a State of Suspence it may be a proper Time to review the Alloy directed by Law, as the Alteration, if found necessary could now be adopted without Injury to any one.
            The act of Congress directs that the alloy of Gold, shall be of Silver & Copper not exceeding half Silver—The practice at the Mint has been to form the Alloy of Copper, with the smallest Portion of Silver so as barely to comply with the Words of the Law. The Silver contain’d in the alloy is an entire Loss to every Body, without answering the least valuable Purpose—It is said not to mix so intimately and freely with Gold, as Copper does, neither will it equally add to the Hardness of the Coin, at the same time it is an heavy Increase of the annual Expences of the Mint. This Regulation of part Silver in the Alloy of Gold, it is said, may be repealed with great Propriety.
            
            As to the Duties consequent on the Establishment of the Coinage, the Act of Congress of the 9th of Feby 1793 Sect. 2d requires that the President shall by Proclamation make known the Time when the gold & Silver Coinage commenced at the Mint of the United States; three Years from which time all foreign gold & silver Coins, except spanish milled Dollars, shall cease to be a legal Tender—The Commencement of this Coinage took Place about the 15th Day of October 1794 and it is respectfully referred to the President, if such Proclamation ought not to be made agreably to the Requisitions of the said Act.
            The gold Coinage began 31st July 1795.
            By the Act of Congress of the 3d March 1795 the President is authorized, whenever he shall think fit for the Benefit of the United States, to reduce the Weight of the copper Coin, provided such Reduction shall not in the whole, exceed two penny-weight in each Cent, and in the like Proportion on a half Cent, of which he shall give Notice by Proclamation and communicate the same to the then next Session of Congress.
            The average Price of Copper has so increased of late, that it deserves the Attention of the President, whether the discretionary Power given him by this Act ought not immediately to be exercised, by reducing the weight of the Cent to seven pennyweights Troy, from the present Standard of eight pennyweights sixteen Grains.
            The following Estimate of the Cost & Produce of 400 lb. of Copper, will enable the President to judge of the Propriety of the Measure.
            The average Price of Copper in Sheets, in the market of London is about 15d. Sterl. pr lb., which with the Expence of Freight, Insurance &c. &c. cannot be estimated at less than 2/9 Currency, when delivered at the Mint.
            
            
              
                
                
                
                
                Dolls. Cts
              
              
                400 lb. of Copper @ 2/9 pr lb. is equal to
                
                
                
                146.66
              
              
                400 lb. Averdupois at 293 dwts to the
                }
                
                
                
              
              
                pound of sheet Copper, will produce
                
                
                
              
              
                300 lb. Wt of Cents, which at
                
                
                
              
              
                8 dwts 16 grs. the present Standard
                
                
                
              
              
                are equal to 10,142 Cents or
                101.42
                
                
              
              
                100 lb. of Clippings @ 1/ pr lb. is
                
                13.33
                
                114.75
              
              
                Loss to the United States besides
                }
                
              
              
                Coinage equal to 22 pr Ct
                31.91
              
              
              
                Again
                
                
                
                
              
              
                400 lb. of Copper as above, cost
                
                
                
                146.66
              
              
                300 lb. of Cents at 7 dwts each will
                }
                
                
                
              
              
                produce 12,557 Cents equal to
                125.57
                
                
              
              
                100 lb. of Clippings @ 1/ pr lb. is
                
                13.33
                
                138.90
              
              
                Loss to the U.S. besides coinage
                }
              
              
                equal to 5½ pr Ct
                7.76
              
            
            From this State of the comparitive Value of Copper & Cents, it will appear,
            1st That if the Cent is continued at 8 dwts & 16 grs., they will be melted up, or otherwise improperly used, as fast as they are coined; the Director has been informed that 10 pr Ct has been given for them in Quantities.
            2dly That the important Purpose of preventing Counterfeits by their being kept at a Weight equal to their full Value, will be answered by reducing them to 7 dwts, and a great saving in Copper be made to the United States.
            3dly Their Use will be promoted, as it is now a general Complaint that they are too burthensome.
            This Report ought not to be closed, without repeating that the Success of the Mint, greatly depends on the speedy Appointment of an Assayer, and a Melter & Refiner, both of whom should be Men of Experience and the best professional Abilities.
            These appear to the Director, to be the principal Points relative to the Mint, demanding the President’s immediate Attention. As to the Practice in Detail, whatever has been found by Experience to need Checks or Alterations and has come to the Director’s Knowledge, and which he could remedy, without troubling the President, he has endeavoured to incorporate into the System of Rules, herein before refered to. All which are respectfully submitted
            
              Elias Boudinot Director
            
          